Exhibit 99.3 Company Profile Costamare Inc. is one of the worlds leading owners and providers of containerships for charter. Costamare has more than 36 years of history in the international shipping industry and a fleet of 59 containerships, with a total capacity of approximately 325,000 twenty foot equivalent units (TEU), including 10 newbuild containerships on order aggregating approximately 89,000 TEUs. Our strategy is to time-charter our containerships to a geographically diverse, financially strong and loyal group of leading liner companies. Our containerships operate primarily under multi-year time charters and therefore are more insulated to the effect of seasonal variations in demand. Our containerships have a record of low unscheduled off-hire days, with fleet utilization levels of 99.3%, 99.9% and 99.7% in 2008, 2009 and 2010, respectively. Over the last three years our largest customers by revenue were A.P. Moller-Maersk A/S, MSC - Mediterranean Shipping Company S.A. and COSCO Container Lines Co., Ltd. As of July 27, 2011, the average (weighted by TEU capacity) remaining time-charter duration for our fleet of 59 containerships (after giving effect to scheduled acquisitions and dispositions) was 5.7 years, based on the remaining fixed terms and assuming the earliest redelivery dates possible under our containerships time charters. As of June 30, 2011, our fixed term charters represented an aggregate of $3.0 billion of contracted revenues, assuming the earliest redelivery dates possible under our containerships charters and 365 revenue days per annum per containership. Costamare Inc. was incorporated on April 21, 2008 under the laws of the Republic of Marshall Islands. Following our initial public offering on November 04, 2010, shares of our common stock have traded on the New York Stock Exchange under the symbol CMRE. Management of our fleet is provided by one or more of our three affiliated managers: Costamare Shipping Company S.A., CIEL Shipmangement S.A. and Shanghai Costamare Ship Management Co. Ltd. We paid our first quarterly dividend as a public company of $0.25 per share in February 4, 2011, and subsequent dividends of $0.25 per share in May 12, 2011 and August 9, 2011. The declaration of a dividend will always be subject to the discretion of the Board of Directors of the Company, and will depend on, among other things, the Companys earnings, financial condition and cash requirements and availability, the Companys ability to obtain debt and equity financing on acceptable terms as contemplated by the Companys growth strategy, the restrictive covenants in the Companys existing and future debt instruments and global economic conditions. Fellow Shareholders, The year 2010 marked a strategic milestone in the history of Costamare Inc. On
